Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 14) “obtain performance information that characterizes performances of user behavior patterns by the users within the online game, wherein the performances of user behavior patterns include a first performance of a first behavior pattern by the users of the first cohort, including the first user; determine correlations between individual ones of the performances of the user behavior patterns and individual ones of the psychological parameters based on (i) the obtained user behavior patterns, and (ii) commonalities in the user information of the users, such that a first correlation is determined between the first performance of the first behavior pattern and the first psychological parameter based on relatively frequent performance of the first performance by the users assigned to the first cohort and the indication of the strong presentation of the first psychological parameter of users of the first cohort; and adapt the online game for the individual users based on the determined correlations such that a first adaptation to the online game is made for the users of the first cohort, including the first user, based on the first correlation”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Correlating user behavior patterns within an online game is well known in the art. For instance, Sorek et al. (2018/0015370) in view of Ntoulas et al. (2016/0067612) teaches a system configured to correlate user behavior patterns within an online game with psychological attributes of users exhibiting the user behavior patterns, the system comprising: electronic storage configured to store user information for individual users, wherein the user information includes assignments of the individual users to individual ones of different cohorts of users and individual psychological profiles for the users, wherein the different cohorts are associated with different psychological profiles, wherein a given psychological profile is defined by multiple psychological parameter values to psychological parameters, wherein the psychological parameter values are determined based on stated information provided by the users, wherein the assignments are based on the psychological parameter values to psychological parameters of the individual users, such that the user information includes first user information for a first user that includes an assignment of the first user to a first cohort based on a first psychological profile of the first user, wherein the first psychological profile is determined based on stated information previously provided by the first user, wherein the psychological profiles of the users assigned to the first cohort indicate strong presentation of a first psychological parameter. 
However, Sorek in view of Ntoulas is silent on “obtain performance information that characterizes performances of user behavior patterns by the users within the online game, wherein the performances of user behavior patterns include a first performance of a first behavior pattern by the users of the first cohort, including the first user; determine correlations between individual ones of the performances of the user behavior patterns and individual ones of the psychological parameters based on (i) the obtained user behavior patterns, and (ii) commonalities in the user information of the users, such that a first correlation is determined between the first performance of the first behavior pattern and the first psychological parameter based on relatively frequent performance of the first performance by the users assigned to the first cohort and the indication of the strong presentation of the first psychological parameter of users of the first cohort; and adapt the online game for the individual users based on the determined correlations such that a first adaptation to the online game is made for the users of the first cohort, including the first user, based on the first correlation”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715